 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJules V. Lane, D.D.S., P.C. and Carol Goldkuhle.Case 29-CA-8372June 11, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 23, 1981, Administrative LawJudge D. Barry Morris issued the attached Deci-sion in this proceeding. Thereafter, Respondent andthe General Counsel filed exceptions and support-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In the absence of exceptions, we adopt, pro forma, the AdministrativeLaw Judge's finding that Respondent did not unlawfully solicit employ-ees to repudiate the UnLion.Although the Administrative Law Judge did not specifically find thatRespondent's asserted reason for Gcldkuhle's discharge was a pretext, itis clear from his analysis that he implicitly made such a finding. Thus, hecompletely rejected Respondent's contention that it discharged Gold-kuhle pursuant to its decision to phase out its dental hygienist program,and he concluded that Goldkuhle's discharge was prompted by her unionactivities. Where, as here, the asserted reason for a discharge is found tobe a pretext, Member Jenkins would not apply the analysis set forth inWright Line. a Division of Wright Line. Inc., 251 NLRB 1083 (1980). InMember Jenkins' view, that analysis is applicable only in cases involvingmixed motives, where a genuine lawful reason and a genuine unlawfulreason exist, and it is misleading to apply it in cases like this one.In finding that Respondent had knowledge of Goldkuhle's union activi-ties, the Administrative Law Judge relied on the "small plant" doctrineand cited Borin Packing Co., Inc., 208 NLRB 280, 287, fn. 31 (1974). Wenote initially that Borin Packing Co. does not support the AdministrativeLaw Judge's finding, since in that case the Board reversed a determina-tion that the employer had unlawfully discharged two employees. TheAdministrative Law Judge there had relied on the small-plant doctrine,but the Board merely assumed, arguendo, that the doctrine was applica-ble, while finding the evidence insufficient to establish an unlawfulmotive. 208 NLRB at 281. In any event, we find it unnecessary to relyon the small-plant doctrine in the instant case. Where there is no directevidence of knowledge, that doctrine permits the Board to infer from thesize of the plant and other circumstances that an employer was aware ofan employee's union activities. See, e.g., Florida Cities Water Company,247 NLRB 755, 756 (1980); Marsden Electric Company, Inc., 226 NLRB1097, 1099 (1976); Wiese Plow Welding Co., Inc., 123 NLRB 616, 617-618(1959). Here, there is substantial direct evidence that Respondent wasaware of Goldkuhle's union activities. Supervisor Eleanor Romano andDr. Lawrence Scharf, the director of the Commack facility, both ad-mitted to Goldkuhle that she was discharged because of such activities,and it is established that Romano said to Goldkuhle shortly after theposting of the recognition agreement, "I understand you started a union."In view of the circumstances, we find that reliance on the small-plantdoctrine is unnecessary to establish Respondent's knowledge.262 NLRB No. 13Judge and to adopt his recommended Order,2asmodified herein.The Administrative Law Judge found, and weagree, that Dr. James Parks acted as Respondent'sagent when he unlawfully announced, 2 weeksafter Respondent's recognition of the Union at theCommack facility, that employees at that facilityno longer would be permitted to smoke or eat inthe lounge or to make personal telephone calls.However, the Administrative Law Judge alsofound that Parks was not acting as Respondent'sagent during his encounters with Commack em-ployees Carol Goldkuhle and Teresa Harsh, and hetherefore concluded that Parks' conduct with re-spect to those employees did not violate Section8(a)(1). In agreement with the General Counsel'sexceptions, we find, for the reasons below, thatParks' conduct was attributable to Respondent andwas violative of the Act.The record discloses that, soon after the recogni-tion of the Union, Respondent requested thatdental hygienist Goldkuhle become an independentcontractor. Parks subsequently advised Goldkuhleto contact another dental hygienist to whom thesame request had been made. Goldkuhle called theemployee at home, and they discussed the conse-quences of becoming an independent contractor aswell as the recent decision of the employees at theCommack facility to become unionized. On the fol-lowing day Parks confronted Goldkuhle and said,"I understand you discussed the union activities onthe premises and I have no choice but to tell Dr.Lane to have you fired." Goldkuhle acknowledgedhaving spoken to the other employee about theUnion, but asserted that they were both at home atthe time of the conversation. Upon hearing that theconversation did not take place on Respondent'spremises, Parks responded, "Oh, well in that casethere's nothing I can do about that."The Administrative Law Judge found that,shortly after the Union was recognized, Parks ap-proached employee Teresa Harsh and asked herwho started the Union and why the employeeswanted the Union. Several days later, Parks askedher the same question again and commented thatchoosing the Union was a "bad move" and that theemployees "should never have gotten involved."The Administrative Law Judge found that Parkswas not acting as Respondent's agent when he en-gaged in the above conduct. He found that Parks'function was to "help straighten out the office,"and that such a function would not encompass in-terrogating or threatening employees.2 In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.lls JULES V. LANE, D.D.S., P.C.After a careful review of the record, we findthat the Administrative Law Judge erred in failingto attribute Parks' conduct to Respondent. In as-certaining Parks' agency status, we must determinewhether, under all of the circumstances, employeeswould reasonably believe that Parks was reflectingcompany policy and speaking and acting for man-agement by questioning Harsh and by telling Gold-kuhle that he would attempt to have her fired.sThe circumstances to be considered includedParks' position and duties4as well as the context inwhich his conduct occurred.5In the instant case, as found by the Administra-tive Law Judge, Parks was hired as an assistant toDr. Bruce Safran, Respondent's dental director.Parks traveled among Respondent's various offices,serving as Safran's "eyes and ears" and ensuringthat employees adhered to the guidelines estab-lished by the main office. As the AdministrativeLaw Judge also found, one of Parks' functions wasto "help straighten out" the Commack facility.Parks' responsibilities, therefore, served to set himapart from other employees and to leave no doubtthat he enjoyed a distinct position.In examining the context of Parks' conduct, wenote that his encounters with Goldkuhle and Harshwere consistent with other unfair labor practicescommitted by Respondent. Thus, it is noteworthythat Parks' questioning of Harsh was similar in sub-stance to the other unlawful interrogations by Re-spondent's supervisors, who questioned employeesas to what the Union was doing and why they hadselected the Union.6The other interrogations oc-curred shortly after the Union was recognized and,therefore, coincided in time with Parks' inquiries.Further, Parks' threat to discharge Goldkuhleproved to be an accurate prediction of the conse-quences of engaging in union activities, in view ofGoldkuhle's unlawful discharge only a few weekslater." These circumstances strongly suggest a con-nection between Respondent's unlawful activityand Parks' conduct. Finally, we find it especiallysignificant that Parks directly participated in otherunlawful activity by announcing, in the presence ofSupervisors Romano and Scharf, that employees nolonger would be permitted to smoke or eat in the8 Community Cash Stores Inc., 238 NLRB 265 (1978); Aircraft PlatingCompany. Inc., 213 NLRB 664 (1974).4 American Lumber Sales. Inc. 229 NLRB 414, 420 (1977); SamuelLiefer and Harry Ostreicher, a Copartnership. d/b/a River Manor HealthRelated Facility, 224 NLRB 227, 235 (1976); Aircraft Plating Company,Inc., supra.Win. Chalson & Co., Inc., 252 NLRR 25, 34 (1980); Community CashStres, Inc. supra;. American Lumber Sales. Inc.. supra at 420; Aircraft Plat-ing Company, Inc., supra.' See Wnm Chalson & Ca. Inc.. supra at 34; American Lumber Sales,Inc, sNpra at 420, Aircraft Plating Company, Inc, supra.7 See Community Cash Stores. Inc., supra at 266; Aircraft Plating Com-pany, Inc.. supralounge or to make personal telephone calls. Weagree with the Administrative Law Judge that em-ployees would reasonably believe that Parks, inmaking the announcement with Respondent's rep-resentatives present, was reflecting company policyand speaking and acting for management. Howev-er, in view of Parks' duties and the context of hisconduct, we see no reason to draw a distinction be-tween that incident and his encounters with Gold-kuhle and Harsh. We therefore find that employeescould reasonably believe that Parks was reflectingcompany policy and speaking and acting for man-agement when he threatened Goldkuhle with dis-charge and interrogated Harsh about the Union.Consequently, we further find that Respondent vio-lated Section 8(a)(1) in connection with those inci-dents.AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 3 and renum-ber the subsequent paragraphs accordingly:"3. By threatening to discharge Carol Goldkuhleif she engaged in union activities, Respondent hasviolated Section 8(a)(l) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Jules V. Lane, D.D.S., P.C., Commack, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Insert the following as paragraph l(a) and re-letter the subsequent paragraphs accordingly:"(a) Threatening to discharge employees if theyengage in union activities."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten to discharge employ-ees if they engage in union activities.119 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate employees con-cerning their union activities.WE WILL NOT impose stricter work rules be-cause of employees having engaged in unionactivities.WE WILL NOT discriminatorily dischargeemployees for activities protected by Section 7of the National Labor Relations Act.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer Carol Goldkuhle full and im-mediate reinstatement to her former positionor, if that position no longer exists, to a sub-stantially equivalent position, without loss ofseniority or other rights or privileges previous-ly enjoyed, and WE Wil.l make her whole forany loss of earnings she may have suffered byreason of the discrimination against her, withintere ct.JULES V. LANE, D.D.S., P.C.DECISIONS'IATEMENT OF THE CASED. BARRY MORRIS, Administrative Law Judge: Thiscase was heard before me in New York City on July 13,29, 30, and 31, 1981. The charge was filed on October10, 1980, and amended on October 29, 1980. The com-plaint was issued on December 10, 1980, alleging thatJules V. Lane, D.D.S., P.C. (Respondent), violatedSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended (the Act). Respondent filed an answerdenying the commission of the alleged unfair labor prac-tices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,argue orally, and file briefs. A brief was filed by theGeneral Counsel IUpon the entire record of the case, including my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a New York corporation, with its princi-pal office and place of business in Hicksville, New York,is engaged in providing dental and related services.During the 12 months preceding the issuance of the com-plaint, Respondent's gross revenues were in excess of$250,000. During the same period Respondent purchased,directly and indirectly, and caused to be delivered to itsNew York facilities, goods valued in excess of S50,000,from suppliers located outside the State of New York.Respondent admits that it is engaged in commerce withinl In addition, Respondent submitted a letter dated September 25, 1981,which I have duly considered.the meaning of Section 2(6) and (7) of the Act, and I sofind.11. THE IAROR ORGANIZATION INVOLVEDLocal 144, Hotel, Hospital, Nursing Home and AlliedHealth Services Union, Division 100, SEIU, AFL-CIO(Local 144), is a labor organization within the meaningof Section 2(5) of the Act.111. THE ALLEGED UNFAIR [ABOR PRACTICESA. The IssuesThe amended complaint2alleges that Respondent vio-lated Section 8(a)(1) and (3) of the Act by discharging itsemployee, Carol Goldkuhle, because of her union activi-ties,; by interrogating its employees concerning theirunion activities; by imposing stricter work rules; and bysoliciting employees to repudiate Local 144. Respondentdenied the allegations.The issues are: (1) Did Respondent discharge its em-ployee, Carol Goldkuhle, because of her union activities;(2) did Respondent interrogate its employees concerningtheir union activities; (3) did Respondent impose stricterwork rules upon its employees; and (4) Did Respondentsolicit employees to repudiate Local 144.B. The Facis1. BackgroundCarol Goldkuhle began her employment with Re-spondent as a dental hygienist in June 1979. She workedin Respondent's Commack office which employed ap-proximately 16 persons other than the dentists and theoffice manager. In March 19803 she discussed with arepresentative of Local 144 the possibility of bringing aunion into the Commack office. A meeting was set upduring the second week of March at the CandlelightDiner in Commack, which was attended by approximate-ly 8 to 10 employees. At the meeting, the Union was dis-cussed, authorization cards were distributed, and Gold-kuhle was selected as the union representative. Duringthe next several days Goldkuhle distributed authorizationcards to those employees who had not attended themeeting.On April 7 Respondent entered into a recognitionagreement, recognizing Local 144 as the exclusive bar-gaining representative of the employees at the Commackfacility. On the same day, a copy of the recognitionagreement was posted on the bulletin board of the facili-ty.2. Discharge of GoldkuhleSeveral days after the posting of the agreement, Gold-kuhle was called by Dr. Bruce Safran, dental director ofRespondent. Goldkuhle credibly testified that Safranasked her if she would "sign on as an independent con-tractor." Goldkuhle told Safran that she questioned the2 At the hearing General the Counsel moved to amend the complaint.The motion was granted.s All dates refer to 1980 unless otherwise specified.120 JULES V. LANE, D.D.S., P.C.legality of that arrangement and she would "have to getsome advice on it and get back to him." About a weeklater, the office manager, Eleanor Romano, told Gold-kuhle that Safran was waiting for her answer and thatshe should telephone him. Goldkuhle testified that shecalled Safran and told him:I thought about this. I wasn't sure of the legality ofit. I want to be considered part of the team here,and at this point we had a union and that he shouldhave been talking with my rep and not to me, andhe just said, "Well, we'll see about that."On April 21, several days after that conversation,Safran telephoned Goldkuhle at home, on her day off,and told her "Carol, we don't want you to come back towork anymore."Approximately 10 minutes after the conversation withSafran, Romano called. Goldkuhle credibly testified thatRomano said the following: "Carol, Dr. Safran told thegirls he was firing you. I'm very sorry. I want you toknow I had nothing to do with it." And she said, "Youknow, it was because of the union activities."Several days later Goldkuhle went to the Commackoffice and spoke with Dr. Lawrence Scharf, the directorof the office. Goldkuhle credibly testified that she toldScharf "I think [the discharge is] because of the union."Scharf replied, "So do I."Respondent contends that Goldkuhle was dischargedbecause Respondent was in the process of phasing out itsdental hygienists. However, the record does not supportRespondent's contention. Safran conceded that Gold-kuhle was the only hygienist who was fired. While sev-eral hygienists in some of Respondent's other offices lefttheir positions, this was done on their own accord. In ad-dition, while Goldkuhle was initially employed on a part-time basis, on February 26, less than 2 months prior toher discharge, she was asked to work full time. TheresaDeGolyer credibly testified that Goldkuhle was main-taining a heavy schedule and had approximately 4 weeks'advance bookings at the time of her discharge. With re-spect to Goldkuhle being asked to become an independ-ent contractor, Safran testified that he discussed this withher in June 1979, at the time of her initial interview.While this may be the case, there is nothing in therecord to indicate the matter was again discussed withGoldkuhle prior to Safran's call to her, soon after theposting of the recognition agreement.3. InterrogationGoldkuhle credibly testified that after the recognitionagreement was posted, Romano said to her, "I under-stand you started a union. Will you be getting morebenefits?" DeGolyer similarly testified that 2 days afterthe recognition agreement was posted Romano said toher, "Come on Terri, tell me about this Union." DeGo-lyer also testified that during the third week of MayScharf said to her and two other employees, "Girls, Idon't know why you started this whole union business."Teresa Harsh corroborated this testimony. She crediblytestified that Scharf asked her who started the Union.Similarly, Linda Mistretta credibly testified that soonafter the recognition agreement was posted Scharf askedher "what's going on with the Union," and "why is theUnion coming in." Mistretta testified that several weekslater Scharf again asked the same questions. Scharf con-ceded that on two different occasions he asked Mistretta"what was going on" with the Union.4. Announcement of stricter work rules by ParksSafran testified that Dr. James Parks was his assistantwho was hired in December 1979. It was Parks' functionto travel to the various offices, observe office proceduresand "see that the guidelines that we set down from themain office were being adhered to." Safran testified thatParks functioned as his "eyes and ears." Goldkuhle testi-fied that Parks was "Safran's representative in the Com-mack office."DeGolyer credibly testified that 2 weeks after the rec-ognition agreement was posted, a meeting of approxi-mately eight employees took place with Parks, in thepresence of Romano and Scharf. Parks announced at thismeeting that there was to be no more smoking or eatingin the lounge. DeGolyer also credibly testified that Parkstold the employees that there were to be no more per-sonal phone calls. Harsh corroborated this testimony.DeGolyer credibly testified that these instructions hadnot been given before the recognition agreement wasposted. Similarly, Harsh credibly testified that these were"new rules that were instituted" after the recognitionagreement was posted.Safran conceded that he instructed Parks to enforcethe regulation that personal phone calls were to be madeon the phone downstairs and that there was to be noeating or smoking in the patient areas. While Safran testi-fied that these were standing regulations, I credit the tes-timony of DeGolyer and Harsh that the regulations, ifindeed there had been any, had not been previously en-forced. The enforcement came only after the posting ofthe recognition agreement.5. Solicitation to repudiate Local 144The amended complaint alleges that Respondent solic-ited its employees to repudiate Local 144. In this regard,Safran credibly testified as follows:Terry [Harsh] came to me in October of 1980 andtold me that she was dissatified with the union, thatshe didn't know what they were doing for them andshe said she had called up a couple of times and leftmessages and no one ever called her back, and shedidn't know what was going on with the union,whether they were coming in or not.... Sheasked me how she could get out of it. If there was away [she] could get out of the union.Safran testified that he told Harsh that he did notknow but that he would ask his attorney. Safran testifiedthat he then asked his attorney and subsequently suppliedHarsh with the number of the "Information Officer" ofthe NLRB. Harsh, for the most part, corroborated Sa-fran's testimony. She testified that she told Safran thatshe was "disgusted with the Union" anq that Safran gave121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher the telephone number of the "Information Officer."Harsh testified that she spoke to the "Information Offi-cer" who told her that the way to get out of the Unionwas to send a letter signed by the employees stating thatthey did not want the Union to represent them. Harshtestified that such a letter was never sent and Safrannever approached her and asked her why this was notdone.6. Other allegationsThe amended complaint also alleges that Respondentthreatened to discharge an employee. In this connectionGoldkuhle testified that after she was asked to becomean independent contractor, Parks told her to call thedental hygienist in the Hicksville office and discuss thematter with her. After having such a discussion with theother hygienist, Goldkuhle credibly testified that Parksconfronted her and stated: "I understand you discussedthe union activities on the premises and I have no choicebut to tell Dr. Lane to have you fired." After tellingParks that she spoke to the other hygienist from herhome, Parks responded, "Oh, well in that case there'snothing I can do about that."In her brief, counsel for the General Counsel points toan incident involving Parks as another example of al-leged unlawful interrogation. Harsh credibly testifiedthat Parks asked her "who's idea was it to start the unionand why we wanted the union." Harsh further crediblytestified that several days later Parks again questionedher concerning the Union and "he suggested that it wasa bad move, that we should never have gotten in-volved."C. Discussion and Analysis1. Supervisory statusAt the hearing, Respondent stipulated that Safran andScharf are supervisors within the meaning of Section2(11) of the Act. However, Respondent contends thatneither Romano nor Parks is a supervisor within themeaning of the Act.a. RomanoGoldkuhle testified that Eleanor Romano had the posi-tion of office manager and in that capacity she hired em-ployees, she fired her daughter Tina Goldkuhle, and as-signed work. DeGolyer similarly testified that Romanohired employees and assigned work. Harsh testified thatit was Romano who discharged Tina Goldkuhle, andthat Romano assigned work and disciplined employees.The parties stipulated that Romano was paid $250 perweek whereas the salaries of the other employees rangedfrom $117.80 to $175 per week. Based on the evidence inthe record it is clear that Romano is a supervisor withinthe meaning of Section 2(11) of the Act.b. ParksThe amended complaint alleges that Parks was either asupervisor or agent of Respondent. Concerning the alle-gation that he was a supervisor, I find that the recorddoes not sustain a finding that Parks was a supervisorwithin the meaning of the Act. DeGolyer testified thatshe did not consider Parks a "supervisor." Harsh testifiedthat Parks did not hire employees, fire them, or assignwork. Safran testified that Parks did not hire or fire em-ployees. Accordingly, I find that Parks was not a super-visor within the meaning of Section 2(11) of the Act.With respect to the question of whether Parks was an"agent" of Respondent for certain purposes, the Boardhas stated the criteria to follow in determining agency.In Community Cash Stores, Inc., 238 NLRB 265 (1978),the Board stated:[W]e rely on the substantial evidence in the recordindicating that Clowney had the apparent authorityto act for Respondent in its antiunion campaign.The critical issue in making this determination iswhether under all the circumstances the employeeswould reasonably believe Clowney was reflectingcompany policy and speaking and acting for man-agement.Harsh testified that Parks was in the Commack office"to help straighten out the office." As discussed earlier,Safran testified that Parks functioned as his "eyes andears" and that it was Parks' assignment to see that guide-lines that were set down in the main office were "beingadhered to."I find that Parks' announcement that there was to beno more smoking or eating in the lounge, and no morepersonal phone calls, was in his capacity as "agent" ofRespondent. This announcement was made in the pres-ence of Romano and Scharf, both supervisors. Parks wasregarded as "Safran's representative in the Commackoffice." In addition, Safran conceded that he instructedParks to enforce the regulation that personal phone callswere to be made only on the phone downstairs and thatthere was to be no eating or smoking in the patient areas.Accordingly, with respect to any announcements thatParks made concerning office procedures, I believe thatthe employees could reasonably believe that Parks was"reflecting company policy and speaking and acting formanagement." See also Wm. Chalson & Co., Inc., 252NLRB 25, 33-34 (1980).Concerning Parks' threat to discharge Goldkuhle andhis questioning Harsh concerning her union activities, Ifind that he was acting independently and not as an"agent" of Respondent. As previously noted, it wasHarsh's understanding that Parks was sent to "helpstraighten out the office." While this could well have en-compassed such matters as eating, smoking, and personalphone calls, it would not in the normal course includethreats to discharge or questioning as to union activities.In this respect, I do not believe that the evidence in therecord indicates that Parks had the "apparent authorityto act for Respondent."44 Accordingly, the allegations that Respondent violated the Actthrough Parks' threatening to discharge an employee and through Parks'interrogation of an employee concerning her union activities are dia-missed.122 JULES V. LANE, D.D.S., P.C.2. Discharge of GoldkuhleThree weeks after the posting of the recognitionagreement, Goldkuhle was discharged. Ten minutes afterGoldkuhle received the telephone call from Safran dis-charging her, she received another telephone call fromthe office manager, Romano, who conceded that the dis-charge was because of Goldkuhle's union activities. Like-wise, several days later, when Goldkuhle returned to theCommack office, Scharf, the director of the office,agreed with Goldkuhle's assessment that the dischargewas because of her union activities. Goldkuhle was theunion representative in the organizing campaign. It wasshe who distributed authorization cards to those employ-ees who had not attended the meeting at the CandlelightDiner. It is clear that Respondent knew of Goldkuhle'sactivities. Soon after the recognition agreement wasposted, Romano said to Goldkuhle, "I understand youstarted a union." In any event, inasmuch as there wereonly approximately 16 employees in the Commack facili-ty, the Board's "small plant" doctrine would apply. BorinPacking Co., Inc., 208 NLRB 280, 287 fn. 31 (1974).The timing of the discharge is closely related to theposting of the recognition agreement, the dischargehaving come just 3 weeks after the posting of the agree-ment. Concerning animus and the reason for the dis-charge, both Scharf and Romano conceded that Gold-kuhle was discharged because of her union activities.The Board has recently restated the test to be appliedin so-called mixed-motive cases. Wright Line, a Divisionof Wright Line, Inc., 251 NLRB 1083 (1980). The Boardrequires that the General Counsel make a prima facieshowing sufficient to support the inference that protectedconduct was a motivating factor in the employer's deci-sion. Once this is established, the burden shifts to the em-ployer to demonstrate that the "same action would havetaken place even in the absence of the protected con-duct." I believe that the record demonstrates that theGeneral Counsel has made a prima facie showing thatunion activity was a motivating factor in the discharge.Respondent contends, however, that it was in theprocess of phasing out its dental hygienists. As discussedearlier, Goldkuhle was the only hygienist to have beenfired. In addition, less than 2 months prior to her dis-charge, her position was changed from part time to fulltime. Furthermore, the record indicates that she wasmaintaining a heavy schedule and had approximately 4weeks' bookings at the time of her discharge. While inthe long run Respondent may have wished to entirelyphase out its dental hygienist program, it is clear thatGoldkuhle's discharge on April 21 was not because Re-spondent had then concluded that it wished no longer tohave a dental hygienist at the Commack facility. Instead,the discharge on that particular day was because ofGoldkuhle's union activities.Accordingly, I find that Respondent has not demon-strated that the "same action would have taken placeeven in the absence of the protected conduct." I con-clude, therefore, that by discharging Goldkuhle for herunion activities Respondent has violated Section 8(aX3)and (1) of the Act.3. InterrogationI have credited DeGolyer's testimony that 2 davs afterthe recognition agreement was posted, Romano said toher, "Come on Terri, tell me about this union." I havealso credited DeGolyer's and Harsh's testimony thatduring the third week of May Scharf said to them,"Girls, I don't know why you started this whole unionbusiness." Furthermore, I have credited Mistretta's testi-mony that soon after the recognition agreement wasposted Scharf asked her "what's going on with theUnion," and "why is the Union coming in." I find thatthese questions, by supervisory personnel, constituted co-ercive interrogation, in violation of Section 8(a)(1) of theAct. See Williamsport Plumbing and Heating Co., Inc.,253 NLRB 883 (1980); Americana Health Care Corpora-tion of Ohio d/b/a Barberton Manor, 252 NLRB 380(1980).4. Stricter work rulesI have found that soon after the recognition agreementwas posted, employees were instructed that there was tobe no more smoking or eating in the lounge and no morepersonal phone calls. While there may have been stand-ing regulations with respect to these matters, the regula-tions had not been previously enforced. Enforcement ofthese rules came only after the posting of the recognitionagreement.In Larsen Supply Co., Inc., 251 NLRB 1642 (1980), theBoard stated:It is well settled that an employer violates ...theAct when it initiates changes in employees' workingconditions in order to retaliate against them for se-lecting a union as their bargaining representative.I find that the imposition of the stricter work ruleswas in retaliation for the employees' selecting the Unionas their representative and came soon after the posting ofthe recognition agreement. This constitutes a violation ofSection 8(a)(l) and (3) of the Act.5. Solicitation to repudiate the unionThe amended complaint alleges that Respondent solic-ited employees to repudiate Local 144. In this regard therecord demonstrates that Harsh approached Safran andtold him that she was "dissatisfied with the Union" andasked if there was a way she "could get out of theUnion." Safran told Harsh that he did not know but thathe would consult his attorney. After consulting his attor-ney, he supplied Harsh with the telephone number of theNLRB's "Information Officer." Safran never inquired asto what steps, if any, Harsh took with respect to her re-quest.Section 8(a)(l) of the Act provides that it is an unfairlabor practice for an employer to interfere with therights guaranteed to employees in Section 7. Section 7gives employees the right to select or reject a bargainingrepresentative. The question is whether furnishing thetelephone number of the NLRB's "Information Officer,"where an employee stated that she was "dissatisfied with123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union" and asked "how she could get out of it,"constitutes interference violative of the Act.In Tartan Marine Company, 247 NLRB 646 (1980), thecompany posted a "Notice To Employees" which in-formed them that they had the right to cancel theirunion cards and have them returned. The notice furtheradvised the employees that "if they decided to get theircards back, they should write a letter to the Union witha copy to the Board asking that their cards be cancelledand returned to them." The notice set forth the addressof the union representative and Region 11 of the Board.The Board affirmed the Administrative Law Judge's de-cision, which stated, in pertinent part (at 656):[T]he mere publication to employees of the address-es of the Union and Region II is not, in my opin-ion, unlawful encouragement or solicitation of em-ployees to cancel their union cards, given theirright to do so, and the employer's right to so state.I believe the instant proceeding is analogous to the sit-uation in Tartan Marine. Respondent was told by an em-ployee that she was dissatisfied with the Union and askedhow she could get out of it. Respondent merely gave theemployee the telephone number of the NLRB RegionalOffice. I do not believe that this constituted interferencewith the employee's Section 7 rights.In support of her position, counsel for the GeneralCounsel has cited Cumberland Shoe Co., 160 NLRB 1256(1966). I believe the facts in that case, however, areclearly distinguishable from the instant proceeding. InCumberland Shoe the company took an active role intrying to get the employees to withdraw from the Union.As the Board stated (at 1259):We think that Respondent violated Section 8(a)(1)when Bransford went beyond his legal advice andassisted employees to the considerable extent thathe did in attempting to withdraw from the Union.Once an employee entered Bransford's office,Bransford literally took command of the situationand shepherded the employee through the processof drafting and mailing the withdrawal letter, andthen informing the employee that a copy of theletter would be kept in his personnel file. Inherentin the situation was, in our view, an influence exert-ed by Bransford upon such employees to completethe process of withdrawing from the Union whichinterfered with the rights of the employees not todo so if, at any point, they chose not to completethe process.Accordingly, I believe that Respondent did not inter-fere with the employees' Section 7 rights and this allega-tion is dismissed.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By discharging Carol Goldkuhle for activities pro-tected by the Act, Respondent has engaged in an unfairlabor practice within the meaning of Section 8(aX3) and(1) of the Act.4. By interrogating employees concerning their unionactivities, Respondent has violated Section 8(a)(1) of theAct.5. By enforcing stricter work rules because of the em-ployees' union activities, Respondent has violatedSection 8(aX3) and (1) of the Act.6. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.7. Respondent did not violate the Act in any othermanner alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take af-firmative action designed to effectuate the policies of theAct.Respondent, having discharged Carol Goldkuhle inviolation of the Act, I find it necessary to order Re-spondent to offer her full reinstatement to her former po-sition or, if such position no longer exists, to a substan-tially equivalent position, without prejudice to her se-niority or other rights and privileges, and make herwhole for any loss of earnings she may have sufferedfrom the time of her termination to the date of Respond-ent's offer of reinstatement.Backpay shall be computed in accordance with theformula approved in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerprescribed in Florida Steel Corporation, 231 NLRB 651(1977).5Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended.ORDER6The Respondent, Jules V. Lane, D.D.S., P.C., Com-mack, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interrogating employees concerning their union ac-tivities.(b) Changing employees' working conditions becauseof their union activities.(c) Discharging employees for activities protected bySection 7 of the Act.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.I See, generally, Isis Plumbing d Heating Co., 138 NLRB 716, 717-721(1962).5 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.124 JULES V. LANE, D.D.S., P.C.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Carol Goldkuhle immediate and full rein-statement to her former position or, if such position nolonger exists, to a substantially equivalent position, with-out prejudice to her seniority or other rights and privi-leges, and make her whole for any loss of earnings, inthe manner set forth in the section above entitled "TheRemedy."(b) Post at its facility in Commack, New York, copiesof the attached notice marked "Appendix."7Copies ofIn the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."the notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FUR'IHER ORDERED that those allegations of thecomplaint as to which no violations have been found arehereby dismissed.125